Baldwin, J.
Suit upon an attachment bond, verdict and judgment for plaintiff. Defendants appeal.
The first error assigned is that the verdict was contrary to the evidence. The second is that the damages allowed were excessive. Neither of these errors can be considered by the court, for the reason that it does not appear that all *295of the evidence introduced in the court below is now before this court. There are certain depositions copied by the clerk in this record, but whether these depositions were read upon the trial, or whether they were all that were read, or the only evidence introduced, no where appears.
To enable us to say that the verdict was contrary to the evidence, or that it was excessive, the whole of the evidence should be brought here by bill of exceptions. Curts v. Scoles, 1 Iowa 472; Brobst v, Thompson, 4 G. Greene 135; Rowan v. Lamb; Ib. 468; The State v. Burge, 7 Iowa 255.
The third error assigned is that the court erred in giving certain instructions asked by plaintiff. It nowhere appears by the record that these instructions were given, or if given, that the defendants excepted to the action of the court in giving them. Before this error can be considered, it should appear that the instructions were given, and that the defendants at the time, excepted thereto. See cases cited in Dillon’s Digest, page 116, Sections 7 and 8.
The appellants insist, in their argument, upon other grounds as sufficient for a reversal of the judgment, but no such points are raised by the assignment of errors and can not be considered. See rule 9.
Judgment affirmed.